Citation Nr: 0014851	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972 
and from April 1981 to December 1989.  This appeal arises 
from a September 1997 rating action in which the RO denied 
service connection for prostate cancer.

The veteran was afforded a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
July 1999.  A transcript of the hearing is of record.

The Board notes that a complete set of the veteran's service 
medical records is not contained in the claims folder.  As 
noted above, the veteran had two periods of active service 
which were from July 1970 to April 1972 and from April 1981 
to December 1989.  The RO requested the veteran's service 
medical records for both periods of active service from the 
National Personnel Records Center (NPRC) in March 1997.  The 
NPRC responded in May 1997 by sending only the veteran's 
service medical records for the second period of active 
service from April 1981 to December 1989.  Accordingly, the 
RO should request the veteran's service medical records from 
the NPRC from his first period of active service (from July 
1970 to April 1974) and associate them with the claims 
folder.    


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for prostate cancer is plausible.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
prostate cancer.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the available service medical records from the 
veteran's second period of active service reveals that there 
were no findings, diagnoses, or treatment of prostate cancer.

VA outpatient treatment records dated from August 1993 to 
March 1997 reveal that the veteran received treatment for 
prostate cancer.

Private outpatient treatment records dated in 1993 reveal 
that the veteran underwent surgery for prostate cancer and 
was subsequently seen for follow-up treatment.

The veteran was afforded a VA genitourinary examination in 
July 1997.  The examiner noted that the claims folder was not 
made available for review prior to the examination.  The 
veteran provided a history of prostate disease, with prostate 
cancer diagnosed in July 1993.  The assessment was 
adenocarcinoma of the prostate, stage D.  

A statement of support was received from the veteran's friend 
in August 1998.  She stated that after the veteran's prostate 
surgery the veteran's doctor informed them that the cancer 
was very advanced and that, in his opinion, it had been there 
at least six years prior to it's being detected. 

At a hearing before the undersigned Member of the Board at 
the RO in July 1999, the veteran testified that he first 
experienced symptoms of his current disorder in October 1989, 
in service.  He stated that he was examined and that he was 
told that there was problem with his lymph nodes; however, he 
did not receive a diagnosis.  He claimed that following 
service, his private physician who performed his prostate 
surgery verbally informed him that his condition had to have 
been present for at least six years prior to his surgery.  He 
currently was receiving treatment at a VA Hospital.  He 
further testified that his VA physician would be able to 
provide a written statement that would provide evidence of a 
relationship between the veteran's prostate cancer to that of 
service.    

Based on the veteran's statement at the hearing, the record 
was held open for 60 days to allow him to get an opinion from 
his VA doctor.  A review of the claims folder reveals that 
since the hearing in July 1999, no additional evidence has 
been submitted by the veteran or his representative.  In 
addition, there is documentation in the claims folder by VA 
staff that, after the Board's hearing, the service 
representative advised the veteran to make an appointment 
with his doctor and was provided with a list of the 
information needed.  

II.  Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain conditions, 
including malignant tumors, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. The presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinksi, 1 Vet. App. 78 (1990).  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him in the development of his claim, and the 
claim must fail. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). As will be explained below, the 
Board finds that his claim is not well grounded. 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19  (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board first notes that the veteran is currently diagnosed 
with prostate cancer, now post-operative.  Thus, the first 
Caluza requirement is met.  Although the veteran has alleged 
that his cancer of the prostate first developed in service, 
there is no objective evidence to establish his contention.  
However, even accepting as credible his assertions of such an 
in-service onset for purposes of establishing the second 
Caluza requirement, the claim must still fail in the absence 
of medical evidence of a nexus between his prostate cancer 
and to that of service or within one year following service.  

The Board has considered the veteran's assertions that there 
is a relationship between his prostate cancer and service.  
However, as a layman without medical training or expertise, 
he is not competent to render a medical opinion on a medical 
matter, such as the diagnosis or etiology of a condition.  
See Espiritu, 2 Vet. App. at 494-5.  It is important to note 
that where, as here, the determinative issue involves medical 
causation, competent medical evidence is required in order 
for a claim to be well grounded.  See Kirwin v. Brown, 8 Vet. 
App. 148 (1995); Grivois, 6 Vet. App. at 140; Grottveit, 5 
Vet. App. at 93.  Lay testimony is insufficient to fulfill 
the burden because lay persons generally lack the expertise 
necessary to opine on matters involving medical knowledge.  
Kirwin, 8 Vet. App. at 152; Grisvois, 6 Vet. App. at 140; 
Espiritu, 2 Vet. App. at 494.  The veteran's lay statements 
are not considered competent with respect to a nexus between 
his prostate cancer and his active military service.  Thus, 
the third prong of Caluza has not been satisfied.  The 
veteran was provided with an opportunity to provide medical 
evidence of a nexus between his prostate cancer to service 
but he did not do so.  

With respect to the fact that service medical records for the 
first period of service are not of record, the Board observes 
that even if these records were obtained for the veteran's 
first period of service, those records would not change the 
outcome of this decision.  The veteran has alleged that his 
physician has attributed the onset of his prostate cancer to 
six years prior to his diagnosis.  At no time has he ever 
argued that the onset of cancer was as early as the 1970s.  
According to the post service treatment records, the veteran 
was diagnosed with prostate cancer in 1993 and thus six years 
prior to 1993 would be 1987.  The veteran's service medical 
records (which are available in his claims folder) for this 
period of time are negative for any findings, diagnoses, or 
treatment of prostate cancer or any disorder of the prostate.  

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was afforded an opportunity to submit 
objective evidence to support his claim, but did not do so.

As a final matter, the Board notes that the RO has advised 
the veteran of the basis for the denial of the claim and the 
criteria for presenting a well-grounded claim, the Board 
finds that the duty to inform him of the evidence needed to 
support his claim has been met.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

In the absence of evidence of a well-grounded claim, service-
connection for prostate cancer is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

